Capozzoli, J. (dissenting).
At the time of the accident plaintiff was working as a carpenter in and about an apartment building in the process of construction. He was assigned to work on the second floor, which was one flight above the street level and two flights above the basement floor. It is agreed that the floors of the building were to be arched, that is to say, to be filled in with concrete. Although the plaintiff was working on the second floor, the floor beneath him was not com*432pleted, nor filled in, so that there was an opening where the filling should have been. While plaintiff was moving in and about his work he lost his balance and fell below, through the open first floor level, down to the floor of the basement. He sustained injuries for which this action has been brought.
The date on which the accident happened was August 3, 1960, at which time subdivision 1 of section 241 of the Labor Law read as follows:
" All contractors and owners, when constructing or demolishing buildings or doing any excavating in connection therewith, shall comply with' the following requirements:
“ 1. If the floors are to be arched between the beams thereof, or if the floors or filling in between the floors are of fireproof material, the flooring or filling in shall be completed as the building progresses.”
The language above quoted was interpreted by the Court of Appeals in the case of Joyce v. Rumsey Realty Corp. (17 N Y 2d 118). In that case a similar situation was presented, except that, instead of the injured person working on the-second floor, he was working on the fourth floor and the floors below had not been filled in. The Court of Appeals, at page 122, stated that the contractor had “ unquestionably violated- the unequivocal command of subdivision 1 of former section 241 of the Labor Law that the contractor must complete the flooring as the building progresses ”, and held that, since violation of the statute was conclusive evidence of negligence, a directed verdict for plaintiff against Bumsey was proper. It concluded, at page 123, with the statement “ to hold otherwise would be to deprive the worker of the protection afforded him by the Labor Law. To say that a jury in such a case could bring in a no cause verdict would be to say that the jury can nullify the statute ”.
It is the contention of the respondent that the rule set down in the Joyce case does not apply to the case at bar because it >s common knowledge that the ground floor cannot be laid until the boilers and other heavy equipment have all been installed. Whatever merit there might be to such a contention it is an argument which should have been presented to the Legislature when the above-quoted section was enacted. The section has no exceptions and none should be read into it. Contrary to the further argument advanced by the respondent that the statute should be strictly construed, the law is that “ ‘ this statute is one for the protection of workmen from injury and undoubtedly is to be construed as liberally as may be for the accomplishment of the purpose for which it was thus framed.’ (See Quigley v. *433Thatcher, 207 N. Y. 66, 68.) ” (Koenig v. Patrick Constr. Corp., 298 N. Y. 313, 319.)
I dissent and vote to modify the judgment appealed from, to the extent of reversing that part thereof which dismissed the complaint against 170 Bast 83rd Realty Corp., granting judgment against that defendant on the issue of liability, and directing an assessment of damages against said defendant.
Rabin, J. P., McNally, Stevens and Steuer, JJ., concur in Per Curiam opinion; Capozzoli, J., dissents in part, in opinion.
Judgment affirmed, with $50 costs and disbursements to the respondents.